IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 38397

CHARLES KENDALL,                                  )     2012 Unpublished Opinion No. 346
                                                  )
       Plaintiff-Appellant,                       )     Filed: February 3, 2012
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
NANCY ORTHMAN,                                    )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Respondent.                      )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Jonathan P. Brody, District Judge.

       Judgment dismissing complaint for unjust enrichment, affirmed.

       James Annest, Burley, for appellant.

       Donald J. Chisholm, Burley, for respondent.
                  ________________________________________________
MELANSON, Judge
       Charles Kendall appeals from the district court’s judgment dismissing his complaint
against Nancy Orthman with prejudice. For the reasons set forth below, we affirm.
                                                 I.
                                  FACTS AND PROCEDURE
       In 1999, Orthman and Kendall began dating. In 2000, Orthman purchased a house and
five acres as her separate property for approximately $62,000. Orthman and Kendall moved into
the property as unmarried cohabitants.        Orthman and Kendall made improvements to the
property. In 2006, Orthman and Kendall ended their romantic relationship and the two no longer
cohabitated. In 2008, Orthman sold the property for approximately $130,000. Kendall sued
Orthman for unjust enrichment, arguing he was entitled to a share of the sale price because the
barn and corrals that he built contributed to the increased value of the property. After a bench
trial, the district court entered a judgment dismissing Kendall’s complaint with prejudice.
Kendall appeals, arguing the district court erred in excluding certain evidence and in its findings
of fact and conclusions of law.

                                                 1
                                                  II.
                                    STANDARD OF REVIEW
       Review of a trial court’s conclusions following a bench trial is limited to ascertaining
whether the evidence supports the findings of fact and whether the findings of fact support the
conclusions of law. Benninger v. Derifield, 142 Idaho 486, 488-89, 129 P.3d 1235, 1237-38
(2006). Since it is the province of the trial court to weigh conflicting evidence and testimony and
to judge the credibility of witnesses, this Court will liberally construe the trial court’s findings of
fact in favor of the judgment entered. Rowley v. Fuhrman, 133 Idaho 105, 107, 982 P.2d 940,
942 (1999). This Court will not set aside a trial court’s findings of fact unless the findings are
clearly erroneous. I.R.C.P. 52(a); Ransom v. Topaz Mktg., L.P., 143 Idaho 641, 643, 152 P.3d 2,
4 (2006). If the trial court based its findings on substantial evidence, even if the evidence is
conflicting, this Court will not overturn those findings on appeal. Benninger, 142 Idaho at 489,
129 P.3d at 1238. Additionally, this Court will not substitute its view of the facts for that of the
trial court. Ransom, 143 Idaho at 643, 152 P.3d at 4. This Court exercises free review over
matters of law. Bolger v. Lance, 137 Idaho 792, 794, 53 P.3d 1211, 1213 (2002).
                                                 III.
                                            ANALYSIS
       Kendall argues that the district court erred by entering a judgment dismissing his
complaint with prejudice. Specifically, Kendall argues that the district court erred by excluding
testimony regarding the parties’ oral agreement wherein Orthman purportedly acknowledged that
she had received a benefit from the improvements Kendall made to the property and offered to
pay him for the improvements. Kendall also argues that the trial court erred in its application of
the law to the facts in finding that Kendall conferred no benefit to Orthman or, alternatively, if
there was a benefit conferred it was not unjust for Orthman to keep the benefit because Kendall
was an officious intermeddler.
A.     Admission of Evidence
       At trial, Kendall sought to elicit testimony showing that Orthman offered to compensate
him for the improvements he made to the property. Kendall argues the district court erred in
excluding this testimony pursuant to I.R.E. 408. Idaho Rule of Evidence 408 governs the
admission of offers to compromise and provides that evidence of offering a valuable
consideration in an attempt to compromise a claim, which was disputed as to either validity or


                                                  2
amount, is not admissible to prove liability for, invalidity of, or amount of the claim. The rule
does not require the exclusion of evidence of an offer to compromise if it is offered for another
purpose such as to prove bias, prejudice, or to rebut a contention of undue delay or an effort to
obstruct a criminal prosecution. I.R.E. 408.
       A trial court has broad discretion in the admission of evidence at trial; its judgment will
only be reversed when there has been a clear abuse of discretion. Baker v. Shavers, Inc., 117
Idaho 696, 698, 791 P.2d 1275, 1277 (1990). When a trial court’s discretionary decision is
reviewed on appeal, the appellate court conducts a multi-tiered inquiry to determine: (1) whether
the lower court correctly perceived the issue as one of discretion; (2) whether the lower court
acted within the boundaries of such discretion and consistently with any legal standards
applicable to the specific choices before it; and (3) whether the court reached its decision by an
exercise of reason. Sun Valley Shopping Ctr., Inc. v. Idaho Power Co., 119 Idaho 87, 94, 803
P.2d 993, 1000 (1991).
       At trial, Kendall argued the discussion in which Orthman offered to compensate him for
the improvements did not fall under I.R.E. 408 because Orthman’s statements were an admission
that demonstrated she understood she received a benefit from the improvements Kendall made to
the property and recognized she was obligated to reimburse Kendall for the benefit she received.
Kendall indicated at trial that the conversation regarding compensation took place on the day
Orthman asked him to leave the property.        Therefore, when the conversation took place,
Orthman and Kendall were no longer cohabitants and a potentially-adversarial relationship
existed between the parties.
       During the conversation, Kendall claimed he should be reimbursed for building the barn
and other improvements on Orthman’s property. Kendall’s claim of reimbursement was in
dispute as to both validity and amount. The offer made by Orthman during the conversation was
an offer to settle Kendall’s claim and to compensate him for the improvements he made to her
property. Kendall sought to admit evidence of the conversation at trial to prove one of the
elements of his unjust enrichment claim--that Orthman recognized she had received a benefit
from the improvements. Therefore, Kendall sought to use evidence of Orthman’s offer to
compensate to demonstrate Orthman’s liability.      Idaho Rule of Evidence 408 prohibits the
admission of evidence of offers to compensate or compromise to show liability. In addition,
Kendall failed to demonstrate that the evidence was being admitted for some other purpose, such


                                                3
as to show bias or prejudice. Therefore, we hold the district court did not abuse its discretion
when it excluded this evidence pursuant to I.R.E. 408.
B.     Evidence of Unjust Enrichment
       Kendall also argues that the trial court erred in its application of the law to the facts in
finding that Kendall conferred no benefit to Orthman or, alternatively, if there was a benefit
conferred it was not unjust for Orthman to keep the benefit because Kendall was an officious
intermeddler. Unjust enrichment occurs where a defendant receives a benefit that would be
inequitable to retain without compensating the plaintiff to the extent that retention is unjust.
Beco Constr. Co. v. Bannock Paving Co., 118 Idaho 463, 466, 797 P.2d 863, 866 (1990). A
prima facie case of unjust enrichment consists of three elements: (1) there was a benefit
conferred upon the defendant by the plaintiff; (2) appreciation by the defendant of such benefit;
and (3) acceptance of the benefit under circumstances that would be inequitable for the defendant
to retain the benefit without payment to the plaintiff for the value thereof. Aberdeen-Springfield
Canal Co. v. Peiper, 133 Idaho 82, 88, 982 P.2d 917, 923 (1999). The measure of damages is
not necessarily the value of the money, labor, and materials provided by the plaintiff to the
defendant, but the amount of benefit the defendant received that would be unjust for the
defendant to retain. Nielson v. Davis, 96 Idaho 314, 315-16, 528 P.2d 196, 197-98 (1974);
Continental Forest Prod., Inc. v. Chandler Supply Co., 95 Idaho 739, 743-44, 518 P.2d 1201,
1205-06 (1974). The party who has conferred the benefit and who is seeking the return of the
full amount thereof has the burden of proving that it would be unjust for the recipient to retain
any part of the benefit. Toews v. Funk, 129 Idaho 316, 323, 924 P.2d 217, 224 (Ct. App. 1994).
       At trial, Kendall presented evidence of the improvements he made to Orthman’s property.
Kendall’s testimony described in extensive detail the steps he took in clearing the property of
weeds and debris, installing an irrigation system, and building the barn and corrals. Kendall
testified that he purchased some of the materials he used in the barn and corrals from a building
supply store but stated that many of the materials were salvaged. Kendall did not enter into
evidence any receipts documenting his purchases.         Kendall presented the testimony of an
appraiser. The appraiser testified, however, that he had not done a formal appraisal of the
Orthman property and that, as such, he was unable to apportion the increased value of the
property between the land, house, and barn.




                                                4
       Orthman presented evidence at trial of the improvements she made to her property over
the course of her relationship with Kendall. She indicated she did not request Kendall make
improvements to her property, nor did she deny him the permission to do so. Orthman also
presented testimony of a realtor who was involved in the sale of the property. Relying on the
sale of similar property that did not have barns, the realtor testified, in his opinion, the property
would have sold for the same amount with or without the barn and corrals.
       Kendall presented testimony from the buyers of the property who cited the presence of
the barn and corrals as the main reason they purchased the property. This subjective testimony
did not, however, demonstrate that the property was worth more because of the presence of the
barn or that another purchaser could not have been found who would have purchased the
property for the same price even had the barn and corrals not been present. The testimony of
Kendall’s appraiser failed to establish the value of the barn or that the property was worth more
with the barn than without it. The appraiser stated that he had not conducted an examination of
the property. As such, the appraiser testified he was unable to conclude how much the land,
house, and barn had individually contributed to the increased value of the property. Thus, the
testimony of the appraiser failed to establish whether the property was worth more because of the
barn and corrals. In addition, Orthman’s realtor stated that, in his opinion, the property would
have sold for the purchase price with or without the barn.
       Based on our review of the record, therefore, the district court did not err in its
determination that Kendall failed to establish that a benefit was conferred on Orthman by the
improvements he made to the property. Kendall failed to meet the burden of proof required to
show unjust enrichment. Beyond showing the property was purchased for less than what it later
sold for, no credible evidence was presented that demonstrated a benefit was conferred on
Orthman.     Accordingly, we hold that the district court’s finding that Kendall failed to
demonstrate a benefit was conferred on Orthman is not clearly erroneous. Because we hold that
Kendall failed to establish that Orthman was benefited, we do not address his claim that the
district court erred in finding that it was not unjust for Orthman to retain the benefit because
Kendall was an officious intermeddler.
C.     Attorney Fees
       Orthman argues she is entitled to an award of attorney fees pursuant to I.C. § 12-121 and
I.R.C.P. 54(e)(1). An award of attorney fees may be granted under I.C. § 12-121 and I.R.C.P.


                                                 5
54(e)(1) to the prevailing party and such an award is appropriate when the court is left with the
abiding belief that the appeal has been brought or defended frivolously, unreasonably, or without
foundation.   Rendon v. Paskett, 126 Idaho 944, 945, 894 P.2d 775, 776 (Ct. App. 1995).
Orthman claims that the present appeal was brought frivolously and for an improper purpose.
We conclude that Kendall’s claims were without foundation. Therefore, we award Orthman
attorney fees on appeal. Costs are granted as a matter of course to Orthman as the prevailing
party. I.A.R. 40.
                                              IV.
                                        CONCLUSION
       The district court did not abuse its discretion when it excluded evidence of Orthman’s
offer to compensate pursuant to I.R.E. 408. The district court also did not err in finding that
Kendall failed to establish he had conferred a benefit on Orthman. Accordingly, the district
court’s judgment of dismissal with prejudice is affirmed. Costs and attorney fees are awarded on
appeal to Orthman.
       Judge LANSING and Judge GUTIERREZ, CONCUR.




                                               6